DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-5 and 9 are pending in the application.  Claims 6-8 have been cancelled.
Amendments to the claim 1, filed on 4 May 2022, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 4 May 2022, regarding the 35 U.S.C. §112 and §102 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of the applicant's arguments and amendments to the claims.
Applicant's arguments in the response filed 4 May 2022, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of the applicant's arguments and amendments to the claims.

Allowable Subject Matter
Claims 1-5 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Albertus et al. (WO 03/086746 A1):  The indicated prior art, while providing for --a paperboard panel--; does not provide any disclosure or teachings for a person to have made --the at least one flap member further comprising at least two flap members, extending from and defining at least in part, corresponding portions of an edge of a single aperture in the first linerboard, wherein each of the at least two flap members further comprises a substantially triangular member having a base region adjacent one of said edge portions and each of the at least two flap members further comprises a free point disposed at an end of the flap member opposite said base region, wherein the free points of the at least two flap members are physically separate and spaced apart from one another at locations of attachment to the second linerboard--.  (In the instant case, the allowable subject matter pertains to "at least two flap members, extending from and defining at least in part, corresponding portions of an edge of a single aperture in the first linerboard, wherein each of the at least two flap members further comprises a substantially triangular member having a base region adjacent one of said edge portions and each of the at least two flap members further comprises a free point disposed at an end of the flap member opposite said base region, wherein the free points of the at least two flap members are physically separate and spaced apart from one another at locations of attachment to the second linerboard.")  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Albertus with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Albertus in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781